Name: COMMISSION REGULATION (EC) No 161/96 of 30 January 1996 concerning applications for export licences for products falling within CN code 1101 00 15 with advance fixing of the refund
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  trade policy;  foodstuff;  tariff policy
 Date Published: nan

 31 . 1 . 96 EN Official Journal of the European Communities No L 24/ 17 COMMISSION REGULATION (EC) No 161/96 of 30 January 1996 concerning applications for export licences for products falling within CN code 1101 00 15 with advance fixing of the refund THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 863/95 (2), Whereas Article 7 (4) of Commission Regulation (EC) No 11 62/95 (3), as last amended by Regulation (EC) No 2993/95 (4), provides, where this paragraph is specifi ­ cally referred to when an export refund is fixed, for an interval of three working days between the day of submis ­ sion of applications and the granting of export licences with advance fixing of the refund and provides that the Commission is to fix a uniform percentage reduction in the quantities if applications for export licences exceed the quantities which may be exported ; whereas applica ­ tions for licences submitted on 29 January 1996 relate to 1 50 000 tonnes of common wheat flour and the maximum quantity which may be exported is 120 000 tonnes for third countries ; whereas the percentage for the reduction in the export licence applications submitted on 29 January 1996 should be fixed, HAS ADOPTED THIS REGULATION : Article 1 Applications for export licences for third countries with advanced fixing of the refund conveyed to the Commis ­ sion before 30 January 1996 for common wheat flour falling within CN code 110100 15 submitted on 29 January 1996 shall be accepted for the tonnages indi ­ cated therein multiplied by a coefficient of 0,8 . Requests that are not conveyed to the Commission before 30 January 1996 shall be refused. Article 2 This Regulation shall enter into force on 31 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29 . 7. 1995, p. 1 . 3 OJ No L 117, 24. 5. 1995, p. 2. (4) OJ No L 312, 23. 12. 1995, p . 25 .